DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 28 February 2022 has been entered; claims 71-90 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 5 of the Remarks, filed 28 February 2022, with respect to the rejections of claims 1, 2, and 53-70 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 2, and 53-70 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims. The Drawings filed 28 February 2022 are accepted.
Applicant's arguments, see Pages 6-7 of the Remarks, filed 28 February 2022, with respect to the 103 rejections over Favero have been fully considered but they are not persuasive. Applicant traverses on the grounds that claim 71 recites a terpolymer consisting essentially of the three recited monomer components. Applicant asserts that for a terpolymer to consist essentially of one or more CDA monomers, said terpolymer must have been formed by polymerization in the presence of CDA, which contains divalent calcium ions. The Examiner disagrees that this is a novel characteristic of the terpolymer, in view of the discussion of Favero’s teachings below. 
Favero teaches a specific terpolymer embodiment comprising at least one non-ionic monomer, at least one anionic polymer, and at least one cationic monomer. Favero teaches that the most preferred anionic monomers comprise alkaline earth salts of acrylic acid (Paragraph [0045]), one of two monomers listed, and two types of salt version listed: alkaline salts and alkaline earth salts, the latter of which encompasses calcium diacrylate (CDA) monomer. For the non-ionic monomer, Favero teaches that the most preferred is acrylamide (Paragraph [0043], i.e., no monomer selection necessary)), and for the cationic monomer, Favero teaches DMAEA, DMAEMA, DADMAC, APTAC, and MAPTAC monomers as the most preferred; these species all meet the limitations of claim 71, with the exception of APTAC and DMAEA, close structural analogues to MAPTAC and DMAEMA monomers, respectively. With so few choices to be made for the cationic and anionic monomers, it is submitted that one of ordinary skill in the art would have arrived at the claimed combination of monomers in a terpolymer as claimed. 
Applicant asserts that the Favero terpolymer has different properties because the polymers are formed in the presence of monovalent counterions from sodium or potassium acrylate; however, the Examiner submits that Favero teaches acrylate monomer comprising alkaline earth counterions (Paragraph [0045]), which encompasses calcium ions. Therefore, the properties and modulation of local concentrations of acrylate monomers discussed in the paragraph spanning Pages 6-7 of the Remarks would also be gained by the terpolymer of Favero.  The Examiner further notes that the recited terpolymer claims nothing about the distribution of CDA monomer. 
Applicant argues that Example 1 of Favero teaches that Polymer B yielded less favorable results than Polymer A, with a counterion of Na+ paired with calcium salt, and therefore teaches away from using CDA monomers in the terpolymer.  In response, the Examiner notes that in Example 1 of Favero, Polymers A and B comprise only the acrylamide and anionic monomer, which was not relied upon in the rejection. Without the presence of the cationic monomer, it is difficult to say whether the flocculation test results are solely due to the presence of Na+ vs. Ca2+ ions associated with the anionic monomer. The embodiment that was relied upon in the rejection is the embodiment of Paragraph [0047], because this portion actually teaches a terpolymer. 
Regarding claims 83, 84, 86, 87, 89, and 90, the claims are rejected over Favero in view of Smits, as the aluminum sulfate and terpolymer in these claims in claims 89 and 90 are not required to be formulated together, and because the (separate) addition of aluminum sulfate and terpolymer to the tailings results in the compositions of claims 83, 84, 86, and 87.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 84, “the terpolymer composition” lacks antecedent basis in the claim language; additionally, the scope of the aluminum salt content is unclear, as it can apparently include any amount. 
With respect to claims 85-87, the limitations “a flocculating effective amount of one or more terpolymer/of a terpolymer composition…” render the claims indefinite, as the claims attempt to define an amount of terpolymer or terpolymer composition by how the terpolymer or composition is intended to function; however, the tailings compositions of claims 85-87 are not so limited by a flocculating action of the terpolymer or composition within the tailings composition. Said another way, the composition resulting from combination of tailings with the terpolymer or terpolymer composition is not limited specifically to flocculation. The Examiner suggests reciting an amount of terpolymer or terpolymer composition within the tailings composition. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 84 and 87 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 84, option b) allows for situations where the aluminum sulfate is present a 0 ppm (“50 ppm or less”; “85 ppm or less”…), which appears to broaden the scope of claim 83. Regarding claim 87, it is rejected for being dependent on claim 84. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71, 73-77, 79, 81, 82, 85, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070), hereinafter, “Favero”.
Regarding claims 71 and 77, Favero teaches a terpolymer suitable for use as a flocculant and a composition thereof (Paragraphs [0027, 0032, 0047]), wherein the water soluble polymer is obtained by the polymerization of at least one non-ionic monomer, at least one anionic monomer, and at least one cationic monomer (Paragraphs [0031, 0041, 0043]), wherein the non-ionic monomer is preferably acrylamide (“AMD monomer”) (Paragraphs [0043, 0047]), the anionic monomer is preferably acrylic acid including alkaline earth salts thereof (“calcium diacrylate CDA monomer”) (Paragraph [0045]), and one or more cationic monomers embodied as the quaternized forms of dimethylaminoethyl acrylate (DMAEA) and dimethylaminoethyl methacrylate (DMAEMA), diallyldimethyl ammonium chloride (DADMAC), acrylamidopropyltrimethylammonium chloride (APTAC), and  methacrylamidopropyltrimethylammonium chloride (MAPTAC) (Paragraphs [0047, 0048]).  The composition/terpolymer is added in an amount to flocculate a tailings suspension (Paragraphs [0027, 0032, 0098]).
Favero does not teach specific example/embodiment of a terpolymer comprising these three monomers. However, based on the teachings of Favero, it would have been obvious to one of ordinary skill in the art to combine acrylamide monomer, calcium diacrylate monomer, and a cationic monomer, to create a terpolymer suitable for use as a flocculent, by routine experimentation, in order to test the effectiveness of the terpolymer.  Additionally, one of ordinary skill in the art would have to choose the alkaline earth salt of the acrylic acid monomer.  One of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the calcium salt as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
With respect to claims 73, 74, and 79, Favero discloses a range of 0.001 to 1 mol% for the cationic monomer (Paragraph [0047]), which overlaps “about 0.5 mol% to about 5 mol%” and “0.91 mol% to about 3.2 mol%”. 
Favero and the claims differ in that Favero does not teach the exact same proportions for the cationic monomer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in cationic monomer taught by Favero overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Favero, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 75 and 81, Favero teaches an anionicity of preferably 20 to 50 mol%, considered to be consistent with “about 20 mol% to about 45 mol%” of CDA monomer (Paragraph [0056]).
With respect to claims 76 and 82, Favero does not disclose a mol% range for the acrylamide monomer in Paragraphs [0042, 0043]); however, one of skill in the art would have been able to deduce the range of acrylamide monomer content from adding the 0.001 to 1 mol% and 20-50 mol% for the anionic monomer, and subtracting that sum from 100 mol%, yielding a range of about 49 to 79 mol% for the acrylamide monomer, which is considered to be consistent with “about 50 mol% to about 80 mol%. 
With respect to claim 85, Favero teaches that the disclosed terpolymer is added in an amount to flocculate a tailings suspension (Paragraphs [0027, 0032, 0098]).
With respect to claim 88, Favero discloses a process of treating tailings with an effective amount of the terpolymer flocculant to flocculate the oil sand tailings suspension (Paragraphs [0027, 0032, 0098, 0102]). 

Claims 72, 78, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070) in view of Andermann et al. (U.S. Patent Publication # 2014/0080944), hereinafter, “Favero” and “Andermann”.
With respect to claims 72 and 78, Favero renders obvious the limitations of claims 71 and 77, as discussed above, but does not specifically teach that the cationic monomer is embodied as claimed. 
Andermann discloses the AETAC monomer (Paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the cationic monomer of Favero with the AETAC monomer of Andermann because Andermann teaches that AETAC and APTAC monomers are equivalent choices for cationic monomers for polymers used in flocculation of tailings (Paragraphs [0005, 0033, 0039]). The teachings of Andermann would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one monomer for the other in a process of flocculation. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.
	Regarding claim 80, Favero/Andermann discloses a range of 0.001 to 1 mol% for the cationic monomer (see Favero: Paragraph [0047]), which overlaps “about 0.91 mol% to about 3.2 mol%”. 
Favero and the claims differ in that Favero does not teach the exact same proportions for the cationic monomer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in cationic monomer taught by Favero overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Favero, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claims 83, 84, 86, 87, 89, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070) as applied to claim 71 above, and further in view of Smits et al. (U.S. Patent Publication # 2013/0153511), hereinafter, “Favero” and “Smits”.
With respect to claims 89 and 90, Favero renders obvious the limitations of claim 71, but does not specifically teach addition of one or more aluminum salt coagulants as claimed. 
Smits teaches aluminum sulfate (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the aluminum sulfate of Smits to the method of Favero because Favero discloses that the method is particularly useful to treat oil sands tailings (Paragraph [0102]), and because Smits discloses that the aluminum sulfate coagulants (Paragraph [0055]) are known additives in the treatment of oil sand tailings, and can be used in combination with anionic and cationic polymer flocculants (Abstract; Paragraphs [0022, 0023, 0026, 0027]).
With respect to claims 83, 84, 86 and 87, the above addition of aluminum sulfate and terpolymer to tailings results in the recited compositions; it is noted that claims 83 and 84 do not preclude tailings. 
With specific reference to claim 84, Favero/Smits discloses a coagulant/flocculant ratio (Paragraph [0029]) and flocculant content (Paragraph [0027]) that results in a significant overlap with all the recited ranges, which essentially span greater than zero to any amount. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	12 May 2022